UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-23433 WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 31-1557791 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 151 North Market Street Wooster, Ohio 44691 (Address of principal (Zip Code) executive office) Registrant’stelephone number, including area code: (330) 264-5767 Indicate by check market whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.). Yes o No ý As of November 13, 2007, the latest practicable date, 3,143,322 shares of the registrant’s common stock, $.10 par value, were issued and outstanding. 1 Wayne Savings Bancshares, Inc. INDEX Page PART I- FINANCIAL INFORMATION Item 1 Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 Controls and Procedures 23 PART II - OTHER INFORMATION Item 1 Legal Proceedings 24 Item 1A Risk Factors 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3 Defaults Upon Senior Securities 24 Item 4 Submission of Matters to a Vote of Security Holders 24 Item 5 Other Information 25 Item 6 Exhibits 25 SIGNATURES 26 2 Index Wayne Savings Bancshares, Inc. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, March 31, ASSETS 2007 2007 (Unaudited) Cash and due from banks $ 2,227 $ 2,194 Federal funds sold 2,400 9,000 Interest-earning deposits in other financial institutions 5,286 6,021 Cash and cash equivalents 9,913 17,215 Investment securities available for sale - at fair value 44,167 54,128 Investment securities held to maturity - at amortized cost, approximate fair value of $518 and $573 at September 30, 2007 and March 31, 2007, Respectively 512 565 Mortgage-backed securities available for sale - at fair value 73,413 67,856 Mortgage-backed securities held to maturity - at amortized cost, approximate fair value of $959 and $1,219 at September 30, 2007 and March 31, 2007, Respectively 955 1,209 Loans receivable - net of allowance for loan losses of $1,605 and $1,523 at September 30, 2007 and March 31, 2007, respectively 245,443 240,049 Office premises and equipment - net 8,113 8,179 Real estate acquired through foreclosure 7 - Federal Home Loan Bank stock - at cost 4,829 4,829 Cash surrender value of life insurance 6,150 6,034 Accrued interest receivable on loans 1,136 1,100 Accrued interest receivable on mortgage-backed securities 338 314 Accrued interest receivable on investments and interest-bearing deposits 456 667 Prepaid expenses and other assets 1,046 1,065 Goodwill and other intangible assets 2,348 2,402 Prepaid federal income taxes 92 125 Total assets $ 398,918 $ 405,737 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ 322,631 $ 333,540 Advances from the Federal Home Loan Bank 39,000 34,500 Advances by borrowers for taxes and insurance 656 616 Accrued interest payable 471 383 Accounts payable on mortgage loans serviced for others 178 197 Other liabilities 1,025 1,071 Deferred federal income taxes 889 997 Total liabilities 364,850 371,304 Commitments - - Stockholders’ equity Preferred stock (500,000 shares of $.10 par value authorized; no shares issued) - - Common stock (9,000,000 shares of $.10 par value authorized; 3,978,731 shares issued) 398 398 Additional paid-in capital 36,106 36,106 Retained earnings - substantially restricted 12,292 11,982 Less required contributions for shares acquired by Employee Stock Ownership Plan (1,158 ) (1,158 ) Less 835,409 and 784,622 shares of treasury stock at September 30, 2007 and March 31, 2007, respectively - at cost (13,062 ) (12,419 ) Accumulated comprehensive loss, net of tax benefits (508 ) (476 ) Total stockholders’ equity 34,068 34,433 Total liabilities and stockholders’ equity $ 398,918 $ 405,737 See notes to consolidated financial statements. 3 Index Wayne Savings Bancshares, Inc. CONSOLIDATED STATEMENTS OF INCOME For the six and three months ended September 30, 2007 and 2006 (Dollars in thousands, except share data) (Unaudited) Six months Three months ended ended September 30, September 30, 2007 2006 2007 2006 Interest income Loans $ 8,314 $ 7,876 $ 4,224 $ 3,985 Mortgage-backed securities 1,907 1,481 985 782 Investment securities 1,005 1,455 473 712 Interest-bearing deposits and other 266 202 111 99 Total interest income 11,492 11,014 5,793 5,578 Interest expense Deposits 5,069 4,649 2,538 2,417 Borrowings 823 628 437 345 Total interest expense 5,892 5,277 2,975 2,762 Net interest income 5,600 5,737 2,818 2,816 Provision for losses on loans 55 60 25 30 Net interest income after provision for losses on loans 5,545 5,677 2,793 2,786 Other income Increase in cash surrender value of life insurance 116 110 58 55 Trust income 96 53 40 26 Gain on disposal of real estate acquired through foreclosure 31 - 31 - Service fees, charges and other operating 674 694 340 350 Total other income 917 857 469 431 General, administrative and other expense Employee compensation and benefits 2,783 2,847 1,400 1,449 Occupancy and equipment 983 935 497 477 Federal deposit insurance premiums 19 20 9 10 Franchise taxes 194 198 98 80 Amortization of intangible assets 53 53 26 27 Other operating 992 972 500 495 Total general, administrative and other expense 5,024 5,025 2,530 2,538 Income before income taxes 1,438 1,509 732 679 Federal incomes taxes Current 459 298 229 90 Deferred (91 ) 134 (44 ) 105 Total federal income taxes 368 432 185 195 NET INCOME $ 1,070 $ 1,077 $ 547 $ 484 EARNINGS PER SHARE Basic $ 0.35 $ 0.33 $ 0.18 $ 0.15 Diluted $ 0.35 $ 0.33 $ 0.18 $ 0.15 DIVIDENDS PER SHARE $ 0.24 $ 0.24 $ 0.12 $ 0.12 See notes to consolidated financial statements. 4 Index Wayne SavingsBancshares, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Six months Three months ended ended September 30, September 30, 2007 2006 2007 2006 Net income $ 1,070 $ 1,077 $ 547 $ 484 Other comprehensive income: Unrealized holding gains (losses) on securities,net of related taxes (benefits) of $(16), $225, $416 and $485 during the respective periods (32 ) 436 807 941 Comprehensive income $ 1,038 $ 1,513 $ 1,354 $ 1,425 Accumulated comprehensive loss $ (508 ) $ (575 ) $ (508 ) $ (575 ) See notes to consolidated financial statements. 5 Index Wayne Savings Bancshares, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended September 30, (In thousands) 2007 2006 (Unaudited) Cash flows from operating activities: Net income for the period $ 1,070 $ 1,077 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of discounts and premiums on loans, investments and mortgage-backed securities – net (33 ) (52 ) Amortization of deferred loan origination fees (26 ) (30 ) Depreciation and amortization 321 348 Amortization of expense related to ESOP - 40 Provision for losses on loans 55 60 Federal Home Loan Bank stock dividends - (135 ) Increase in cash surrender value of life insurance (116 ) (111 ) Increase (decrease) in cash due to changes in: Accrued interest receivable on loans 48 (85 ) Accrued interest receivable on mortgage-backed securities (24 ) (60 ) Accrued interest receivable on investments and interest-bearing deposits 127 (66 ) Prepaid expenses and other assets 19 (68 ) Amortization of intangible assets 53 53 Accrued interest payable 88 75 Accounts payable on mortgage loans serviced for others (19 ) (4 ) Other liabilities (46 ) 482 Federal income taxes Current 33 (331 ) Deferred (91 ) 134 Net cash provided by operating activities 1,459 1,327 Cash flows from investing activities: Purchase of investment securities designated as available for sale (6,569 ) (1,101 ) Proceeds from maturity of investment securities designated as held to maturity 53 2,681 Proceeds from sale of investment securities designated as held to maturity - 2,512 Proceeds from maturity of investment securities designated as available for sale 16,616 6,430 Purchase of mortgage-backed securities designated as available for sale (16,451 ) (15,584 ) Principal repayments on mortgage-backed securities designated as held to maturity 252 305 Principal repayments and sales of mortgage-backed securities designated as available for sale 10,795 2,761 Loan principal repayments 25,668 30,932 Loan disbursements (31,098 ) (31,949 ) Purchase of office premises and equipment - net (255 ) (179 ) Proceeds from sale of real estate acquired through foreclosure - 59 Net cash used in investing activities (989 ) (3,133 ) Net cash provided by (used in) operating and investing activities (balance carried forward) 470 (1,806 ) See notes to consolidated financial statements. 6 Index Wayne Savings Bancshares, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) For the six months ended September 30, (In thousands) 2007 2006 (Unaudited) Net cash provided by (used in) operating and investing activities (balance brought forward) $ 470 $ (1,806 ) Cash flows from financing activities: Net decrease in deposit accounts (10,909 ) (5,094 ) Proceeds from Federal Home Loan Bank advances 27,000 71,400 Repayments of Federal Home Loan Bank advances (22,500 ) (65,250 ) Advances by borrowers for taxes and insurance 40 9 Dividends paid on common stock (760 ) (799 ) Proceeds from exercise of stock options - 279 Purchase of treasury shares (643 ) (836 ) Net cash used in financing activities (7,772 ) (291 ) Net decrease in cash and cash equivalents (7,302 ) (2,097 ) Cash and cash equivalents at beginning of period 17,215 14,123 Cash and cash equivalents at end of period $ 9,913 $ 12,026 Supplemental disclosure of cash flow information: Cash paid during the period for: Federal income taxes $ 535 $ 630 Interest on deposits and borrowings $ 5,804 $ 5,202 Supplemental disclosure of noncash investing activities: Transfers from loans to real estate acquired through foreclosure $ 113 $ - Unrealized gains (losses) on securities designated as available for sale, net of related tax effects $ (32 ) $ 436 Dividends payable $ 377 $ 396 See notes to consolidated financial statements. 7 Index Wayne Savings Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the six and three month periods ended September 30, 2007 and 2006 1. Basis of Presentation The accompanying unaudited consolidated financial statements for the six and three months ended September 30, 2007 and 2006 were prepared in accordance with instructions for Form 10-Q and Article 10 of Regulation S-X and, therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America.Accordingly, these financial statements should be read in conjunction with the consolidated financial statements and notes thereto of Wayne Savings Bancshares, Inc. (the “Company”) included in the Annual Report on Form 10-K for the year ended March 31, 2007. In the opinion of management, all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the unaudited financial statements have been included.The results of operations for the six and three month periods ended September 30, 2007 are not necessarily indicative of the results which may be expected for the entire fiscal year. Critical Accounting Policy – The Company’s critical accounting policy relates to the allowance for loan losses.The Company has established a systematic method of periodically reviewing the credit quality of the loan portfolio in order to establish a sufficient allowance for loan losses.The allowance for loan losses is based on management’s current judgments about the credit quality of individual loans and segments of the loan portfolio.The allowance for loan losses is established through a provision, and considers all known internal and external factors that affect loan collectability as of the reporting date.Such evaluation, which included a review of all loans on which full collectability may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, management’s knowledge of inherent risks in the portfolio that are probable and reasonably estimable and other factors that warrant recognition in providing an appropriate loan loss allowance.Management has discussed the development and selection of this critical accounting policy with the audit committee of the Board of Directors. Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 2. Principles of Consolidation The accompanying consolidated financial statements include Wayne Savings Bancshares, Inc. and the Company’s wholly-owned subsidiary, Wayne Savings Community Bank (“Wayne Savings” or the “Bank”). Wayne Savings has eleven banking locations in Wayne, Holmes, Ashland, Medina and Stark counties.All significant intercompany transactions and balances have been eliminated in the consolidation. 8 Index Wayne Savings Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the six and three month periods ended September 30, 2007 and 2006 3. Earnings Per Share Basic earnings per common share is computed based upon the weighted-average number of common shares outstanding during the period, less shares in the Company’s Employee Stock Ownership Plan (“ESOP”) that are unallocated and not committed to be released.Diluted earnings per common share include the dilutive effect of all additional potential common shares issuable under the Company’s stock option plan.The computations are as follows: For the six months ended For the three months ended September 30, September 30, 2007 2006 2007 2006 Weighted-average common shares outstanding (basic) 3,078,585 3,230,084 3,071,966 3,225,249 Dilutive effect of assumed exercise of stock options 82 12,135 - 11,333 Weighted-average common shares outstanding (diluted) 3,078,667 3,242,219 3,071,966 3,236,582 None of the outstanding options were included in the diluted earnings per share calculation for the three month period ended September 30, 2007 as the average share price was less than the option exercise prices.All ofthe outstanding options were included in the diluted earnings per share calculation for the six month periods ended in both 2007 and 2006 and for three month period ended September 30, 2006. 4. Stock Option Plan The Company maintains a 1993 incentive Stock Option Plan that provided for the issuance of 196,390 shares of authorized common stock, as adjusted, with no options outstanding at September 30, 2007.In fiscal 2004, the Company adopted a new Stock Option Plan that provided for the issuance of 142,857 incentive options and 61,224 non-incentive options with respect to authorized common stock.As of September 30, 2007, all options under the 2004 Plan have been granted and (excluding forfeited options), are subject to exercise at the discretion of the grantees, and will expire in fiscal 2014 unless otherwise exercised or forfeited. The Company accounts for the stock plan in accordance with the provisions of SFAS No. 123(R), “Share Based Payment.”SFAS No. 123(R) requires the recognition of compensation expense related to stock option awards based on the fair value of the option award at the grant date.Compensation cost is then recognized over the vesting period.There were no options granted during each of the six and three month periods ended September 30, 2007 and 2006.There was no compensation expense recognized for the stock option plan during the three or six month periods ended September 30, 2007 and 2006, as all options were fully vested prior to these periods. 9 Index Wayne Savings Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the six and three month periods ended September 30, 2007 and 2006 4. Stock Option Plan (continued) A summary of the status of the Company’s stock option plans as of and for the six months ended September 30, 2007 and for the years ended March 31, 2007 and 2006, is presented below: Six months ended Year ended September 30, March 31, 2007 2007 2006 Weighted- Weighted- Weighted- average average average exercise exercise exercise Shares price Shares price Shares price Outstanding at beginning of period 114,224 $ 13.95 179,148 $ 13.92 214,204 $ 13.84 Granted - Exercised - - (60,924 ) 13.86 (27,556 ) 13.32 Forfeited - - (4,000 ) 13.95 (7,500 ) 13.95 Outstanding at end of period 114,224 $ 13.95 114,224 $ 13.95 179,148 $ 13.92 Options exercisable at period-end 114,224 $ 13.95 114,224 $ 13.95 179,148 $ 13.92 The following information applies to options outstanding at September 30, 2007: Number outstanding 114,224 Exercise price on all remaining options outstanding $13.95 Weighted-average remaining contractual life 6.5 years 5. Recent Accounting Developments In March 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 156, “Accounting for Servicing of Financial Assets – an amendment of SFAS No. 140,” to simplify the accounting for separately recognized servicing assets and servicing liabilities. Specifically, SFAS No. 156 amends SFAS No. 140 to require an entity to take the following steps: · Separately recognize financial assets as servicing assets or servicing liabilities, each time it undertakes an obligation to service a financial asset by entering into certain kinds of servicing contracts; · Initially measure all separately recognized servicing assets and liabilities at fair value, if practicable; and · Separately present servicing assets and liabilities subsequently measured at fair value in the statement of financial condition and additional disclosures for all separately recognized servicing assets and servicing liabilities. 10 Index Wayne Savings Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the six and three month periods ended September 30, 2007 and 2006 5. Recent Accounting Developments (continued) Additionally, SFAS No. 156 permits, but does not require, an entity to choose either the amortization method or the fair value measurement method for measuring each class of separately recognized servicing assets and servicing liabilities. SFAS No. 156 also permits a servicer that uses derivative financial instruments to offset risks on servicing to use fair value measurement when reporting both the derivative financial instrument and related servicing asset or liability. SFAS No. 156 applies to all separately recognized servicing assets and liabilities acquired or issued after the beginning of an entity’s fiscal year that begins after September 15, 2006, or April 1, 2007 as to the Company.Management adopted SFAS No. 156 effective April 1, 2007, as required, without material effect on the Company’s consolidated statements of financial condition or results of operations. In July 2006, the FASB issued FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes.”The interpretation clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes.”Specifically, FIN 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax provision taken or expected to be taken on a tax return.FIN 48 also provides guidance on the related derecognition, classification, interest and penalties, accounting for interim periods, disclosure, and transition of uncertain tax positions.FIN 48 is effective for fiscal years beginning after December 15, 2006, or April 1, 2007 as to the Company.Management adopted FIN 48 effective April 1, 2007, as required, without material effect on the Company’s consolidated statements of financial position or results of operations. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements.”This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.This Statement emphasizes that fair value is a market-based measurement and should be determined based on assumptions that a market participant would use when pricing an asset or liability.This Statement clarifies that market participant assumptions should include assumptions about risk as well as the effect of a restriction on the sale or use of an asset.Additionally, this Statement establishes a fair value hierarchy that provides the highest priority to quoted prices in active markets and the lowest priority to unobservable data.This Statement is effective for fiscal years beginning after November15, 2007, or April 1, 2008 as to the Company, and interim periods within that fiscal year.The adoption of this Statement is not expected to have a material adverse effect on the Company’s financial position or results of operations. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115.”This Statement allows companies the choice to measure many financial instruments and certain other items at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments.This Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007, or April 1, 2008 as to the Company, and interim periods within that fiscal year.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of SFAS No. 157, “Fair Value Measurements.”The Company is currently evaluating the impact the adoption of SFAS No. 159 will have on the financial statements. 11 Index Wayne Savings Bancshares, Inc. ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Average Balance Sheet The following tables set forth certain information relating to the Company’s average balance sheet and reflects the average yield on assets and average cost of liabilities for the periods indicated and the average yields earned and rates paid.Such yields and costs are derived by dividing income or expense by the average balance of assets or liabilities, respectively, for the periods presented. For the six months ended September 30, 2007 2006 Average Average Average Average Balance Interest Rate Balance Interest Rate (Dollars in thousands) Interest-earning assets: Loans receivable, net1 $ 242,817 $ 8,314 6.85 % $ 236,034 $ 7,876 6.67 % Mortgage-backed securities2 72,405 1,907 5.27 60,714 1,481 4.88 Investment securities 47,009 1,005 4.28 69,376 1,455 4.19 Interest-bearing deposits3 11,759 266 4.52 10,427 202 3.87 Total interest- earning assets 373,990 11,492 6.15 376,551 11,014 5.85 Non-interest-earning assets 21,827 22,782 Total assets $ 395,817 $ 399,333 Interest-bearing liabilities: Deposits $ 324,064 5,069 3.13 $ 332,611 4,649 2.80 Borrowings 34,074 823 4.83 28,078 628 4.47 Total interest- bearing liabilities 358,138 5,892 3.29 360,689 5,277 2.93 Non-interest bearing Liabilities 3,544 2,913 Total liabilities 361,682 363,602 Stockholders’ equity 34,135 35,731 Total liabilities and stockholders’ equity $ 395,817 $ 399,333 Net interest income $ 5,600 $ 5,737 Interest rate spread4 2.86 % 2.92 % Net yield on interest- earning assets5 2.99 % 3.05 % Ratio of average interest- earning assets to average interest-bearing liabilities 104.43 % 104.40 % 1 Includes non-accrual loan balances. 2 Includes mortgage-backed securities designated as available for sale. 3 Includes federal funds sold and interest-bearing deposits in other financial institutions. 4 Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. 5 Net yield on interest-earning assets represents net interest income as a percentage of average interest-earning assets. 12 Index Wayne Savings Bancshares, Inc. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Average Balance Sheet – (continued) The following tables set forth certain information relating to the Company’s average balance sheet and reflects the average yield on assets and average cost of liabilities for the periods indicated and the average yields earned and rates paid.Such yields and costs are derived by dividing income or expense by the average balance of assets or liabilities, respectively, for the periods presented. For the three months ended September 30, 2007 2006 Average Average Average Average Balance Interest Rate Balance Interest Rate (Dollars in thousands) Interest-earning assets: Loans receivable, net1 $ 245,545 $ 4,224 6.88 % $ 236,649 $ 3,985 6.74 % Mortgage-backed securities2 73,258 985 5.38 62,906 782 4.97 Investment securities 44,034 473 4.30 67,751 712 4.20 Interest-bearing deposits3 10,090 111 4.40 10,186 99 3.88 Total interest- earning assets 372,927 5,793 6.21 377,492 5,578 5.91 Non-interest-earning assets 21,727 22,706 Total assets $ 394,654 $ 400,198 Interest-bearing liabilities: Deposits $ 321,686 2,538 3.16 $ 331,448 2,417 2.92 Borrowings 35,914 437 4.87 30,158 345 4.58 Total interest- bearing liabilities 357,600 2,975 3.33 361,606 2,762 3.06 Non-interest bearing liabilities 3,065 2,767 Total liabilities 360,665 364,373 Stockholders’ equity 33,989 35,825 Total liabilities and stockholders’ equity $ 394,654 $ 400,198 Net interest income $ 2,818 $ 2,816 Interest rate spread4 2.88 % 2.85 % Net yield on interest- earning assets5 3.02 % 2.98 % Ratio of average interest- earning assets to average interest-bearing liabilities 104.29 % 104.40 % 1 Includes non-accrual loan balances. 2 Includes mortgage-backed securities designated as available for sale. 3 Includes federal funds sold and interest-bearing deposits in other financial institutions. 4 Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. 5 Net yield on interest-earning assets represents net interest income as a percentage of average interest-earning assets. 13 Index Wayne Savings Bancshares, Inc. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Discussion of Financial Condition Changes from March 31, 2007 to September 30, 2007 At September 30, 2007, the Company had total assets of $398.9 million, a decrease of $6.8 million, or 1.7%, from March 31, 2007 levels. Liquid assets, consisting of cash, federal funds sold, interest-bearing deposits and investment securities, decreased by $17.3 million, or 24.1%, during the six months ended September 30, 2007, to $54.6 million.Investment securities decreased by $10.0 million, due primarily to maturities totaling $16.7 million, partially offset by purchases of $6.6 million.Cash and cash equivalents decreased by $17.3 million, including a reduction of federal funds sold of $6.6 million.The decrease in federal funds sold is directly related to the reduction in deposit balances, as management chose to use such funds to redeem certain higher rate certificates of deposit as part of its efforts to reduce the Company’s cost of funds by using lower rate advances rather than certificates of deposit with higher rates due to competitive pressures in the Company’s market area. Mortgage-backed securities increased by $5.3 million, or 7.7%, during the six months ended September 30, 2007.Management utilized funds from principal repayments and proceeds from maturities of investment securities to purchase $16.5 million of mortgage-backed securities during the period.The purchases were partially offset by $11.0 million in principal repayments coupled with a decrease in market value of $110,000. At September 30, 2007, loans receivable increased by $5.4 million, or 2.2%, compared to March 31, 2007, as the Bank originated and retained $31.1 million of loans and received payments of $25.7 million.The lending division has focused on the origination of shorter-term and adjustable-rate commercial and commercial real estate loans.The Company believes that investing in shorter-term and adjustable-rate commercial loans positions the Company more favorably from an interest rate risk management perspective.The composition of the loan portfolio has changed during the six months ended September 30, 2007, due to a net increase of $3.6 million in non-residential real estate loans, and an increase of $699,000 in consumer loans, which were offset by a decrease in commercial loans of $739,000 and a decrease of $2.0 million in one- to four-family residential loans. September 30, 2007 March 31, 2007 (Dollars in thousands) Mortgage loans: One- to four-family residential1 $ 142,294 56.64 % $ 144,311 57.88 % Residential construction loans 2,257 .90 2,019 .81 Multi-family residential 9,060 3.61 8,938 3.58 Non-residential real estate/land2 65,476 26.06 61,873 24.82 Total mortgage loans 219,087 87.21 217,141 87.09 Other loans: Consumer loans3 6,159 2.45 5,460 2.19 Commercial business loans 25,991 10.34 26,730 10.72 Total other loans 32,150 12.79 32,190 12.91 Total loans before net items 251,237 100.00 % 249,331 100.00 % Less: Loans in process 3,766 7,334 Deferred loan origination fees 423 425 Allowance for loan losses 1,605 1,523 Total loans receivable, net $ 245,443 $ 240,049 Mortgage-backed securities, net4 $ 74,368 $ 69,065 1 Includes equity loans collateralized by second mortgages in the aggregate amount of $17.9 million and $19.2 million as of September 30, 2007 and March 31, 2007, respectively.Such loans have been underwritten on substantially the same basis as the Company’s first mortgage loans. 2 Includes land loans of $205,000 and $204,000 as of September 30, 2007 and March 31, 2007, respectively. 3 Includes second mortgage loans of $348,000 and $425,000 as of September 30, 2007 and March 31, 2007, respectively. 4 Includes the carrying values of mortgage-backed securities both designated as available for sale and held to maturity. 14 Index Wayne Savings Bancshares, Inc. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Discussion of Financial Condition Changes from March 31, 2007 to September 30, 2007 (continued) Loans past due 30-89 days increased to $1.2 million at September 30, 2007, compared to $0.3 million at March 31, 2007.Management believes that the increase is due mainly to local economic conditions and these conditions have been considered as part of management’s analysis of the allowance for loan losses and the provision for losses on loans made during the period as discussed under results of operations below. Non-performing loans amounted to $840,000 at September 30, 2007, compared with $950,000 in non-performing loans at March 31, 2007.Such loans as of September 30, 2007 consisted entirely of residential mortgage loans compared to March 31, 2007, when non-performing loans were comprised of $683,000 in residential mortgage loans and a $267,000 commercial business loan, which is sixty days past due as of September 30, 2007.Historically, the Company generally has not recognized significant losses on non-performing loans secured by residential mortgages.The following table sets forth information regarding our past due, nonaccrual and impaired loans and real estate acquired through foreclosure as of September 30, 2007 and March 31, 2007. September 30, March 31, 2007 2007 (Dollars in thousands) Past due loans 30-89 days: Mortgage loans: One- to four-family residential $ 915 $ 270 Nonresidential - - Land - - Non-mortgage loans: Commercial business loans 264 - Consumer loans 3 11 $ 1,182 $ 281 Non-performing loans: Mortgage loans: One- to four-family residential1 $ 840 $ 683 All other mortgage loans - - Non-mortgage loans: Commercial business loans - 267 Consumer - - Total non-performing loans 840 950 Total real estate acquired through foreclosure 7 - Total non-performing assets $ 847 $ 950 Total non-performing loans to net loans receivable 0.34 % 0.40 % Total non-performing loans to total assets 0.21 % 0.23 % Total non-performing assets to total assets 0.21 % 0.23 % 1 Includes home equity lines of credit. 15 Index Wayne Savings Bancshares, Inc. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Discussion of Financial Condition Changes from March 31, 2007 to September 30, 2007 (continued) The following table sets forth the analysis of the allowance for loan losses for the periods indicated. For the six months ended For the year ended September 30, 2007 March 31, 2007 (Dollars in thousands) Loans receivable, net $ 245,443 $ 240,049 Average loans receivable, net $ 242,817 $ 237,429 Allowance balance (at beginning of period) $ 1,523 $ 1,484 Charge-offs: Mortgage loans: One- to four-family - (31 ) Residential construction - - Multi-family residential - - Non-residential real estate and land - (31 ) Other loans: Consumer - (21 ) Commercial - - Gross charge-offs - (83 ) Recoveries: Mortgage loans: One- to four-family 13 1 Residential construction - - Multi-family residential - - Non-residential real estate and land - - Other loans: Consumer 14 21 Commercial - - Gross recoveries 27 22 Net (charge-offs) recoveries 27 (61 ) Provision charged to operations 55 100 Allowance for loans losses balance (at end of period) $ 1,605 $ 1,523 Allowance for loan losses as a percent of loans receivable, net at end of period 0.65 % 0.63 % Net loans charged off as a percent of average loans receivable, net 0.00 % 0.03 % Ratio of allowance for loan losses to non- performing loans at end of period 191.07 % 160.32 % Deposits totaled $322.6 million at September 30, 2007, a decrease of $10.9 million, or 3.3%, from $333.5 million at March 31, 2007.Certificates of deposit decreased by $8.6 million, savings accounts decreased by $5.0 million and NOW accounts decreased by $600,000.These decreases were partially offset by an increase in money market deposits of $3.3 million.The Company continues to experience a shift in depositor preference from low cost liquid deposit accounts to higher cost money market and retail certificate accounts.Management exercised discipline during the period, particularly the July to September quarter, with regard to the pricing of retail certificates.In general, management attempts to benchmark retail certificate of deposit pricing to the cost of alternate sources of funds, including Federal Home Loan Bank advances and brokered deposits.Exceptions are made to maintain customer relationships with significant value to the Bank while allowing rate sensitive certificate of deposit shoppers to move to other alternatives.The local deposit market has been negatively affected by national and online competitors offering higher rates to address liquidity concerns in national markets. 16 Index Wayne Savings Bancshares, Inc. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Discussion of Financial Condition Changes from March 31, 2007 to September 30, 2007 (continued) Borrowings totaled $39.0 million at September 30, 2007 as compared with $34.5 million at March 31, 2007.The Company increased its borrowings to compensate for the loss ofhigher cost retail certificates of deposit and lower cost passbook savings accounts as discussed above. Stockholders’ equity decreased by $365,000, or 1.1%, during the six months ended September 30, 2007, due primarily to the purchase of treasury stock of $643,000, dividends of $760,000 and an increase in unrealized losses on available for sale securities of $32,000, which were partially offset by net income of $1.1 million. Comparison of Operating Results for the Six Month Periods Ended September 30, 2007 and 2006 General Net income totaled $1,070,000 for the six months ended September 30, 2007, a decrease of $7,000, or 0.6%, compared to net income of $1,077,000 for the six months ended September 30, 2006.The decrease in net income was primarily attributable to a decrease in net interest income of $137,000 or 2.4%, partially offset by a decrease in federal income taxes of $64,000, or 14.8%, an increase in other income of $60,000, or 7.0%, a decrease in general, administrative and other expense of $1,000 and a decrease of $5,000, or 8.3%, in the provision for losses on loans. Interest Income Interest income increased by $478,000, or 4.3%, to $11.5 million for the six months ended September 30, 2007, compared to the same period in 2006.This increase was due to an increase in the weighted-average yield on interest-earning assets to 6.15% in the 2007 period from 5.85% for the six month period ended September 30, 2006.This increase was offset by a $2.6 million decrease in the average balance of interest-earning assets outstanding to $374.0 million for the six months ended September 30, 2007, from $376.6 million for the comparable period ended September 30, 2006.The yield increase was primarily due to a change in the composition of loans, mainly due to the increase in higher rate nonresidential real estate, commercial, and land loans. Interest income on loans increased by $438,000, or 5.6%, for the six months ended September 30, 2007, compared to the same period in 2006, due primarily an increase in the average balance of loans outstanding period to period of $6.8 million, or 2.9%, to $242.8 million for the 2007 period, coupled with an increase in the weighted-average yield of 18 basis points to 6.85% for the six months ended September 30, 2007. Interest income on mortgage-backed securities increased by $426,000, or 28.8%, during the six months ended September 30, 2007, compared to the same period in 2006.This was primarily due to an increase of $11.7 million, or 19.3%, in the average balance outstanding and a 39 basis point increase in the weighted-average yield to 5.27%.The increase in the average balance was mainly due to reinvestment of lower yielding maturing investment securities. 17 Index Wayne Savings Bancshares, Inc. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Comparison of Operating Results for the Six Month Periods Ended September 30, 2007 and 2006 (continued) Interest Income (continued) Interest income on investment securities decreased by $450,000, or 30.9%, during the six-months ended September 30, 2007, compared to the same period in 2006, reflecting a decrease in the average balance outstanding of $22.4 million, or 32.2%, to $47.0 million for the 2007 period from $69.4 million during the comparable 2006 period, partially offset by an increase in the weighted-average yield to 4.28% from 4.19% for the six month period in 2006.The decrease in the average balance was due to management’s decision to reinvest maturing proceeds in higher yielding loans and mortgage-backed securities. Interest income on interest-bearing deposits increased by $64,000, or 31.7%, for the six months ended September 30, 2007, compared to the same period in 2006, due primarily to an increase in the average balance outstanding of $1.3 million, or 12.8%, coupled with an increase in the weighted-average yield of 65 basis points, to 4.52% for the 2007 period from 3.87% for the six months ended September 30, 2006. Interest Expense Interest expense totaled $5.9 million for the six months ended September 30, 2007, an increase of $615,000, or 11.7%, over the six months ended September 30, 2006.The increase resulted from a 36 basis point increase in the weighted-average cost of funds to 3.29% for the 2007 period, partially offset by a decrease in the average balance of deposits and borrowings outstanding of $2.6 million to $358.1 million for the six month period ended September 30, 2007. Interest expense on deposits totaled $5.1 million for the six months ended September 30, 2007, an increase of $420,000, or 9.0%, compared to the six months ended September 30, 2006, as a result of a 33 basis point increase in the weighted-average cost of deposits to 3.13% for the 2007 period, which was partially offset by a decrease in the average balance outstanding of $8.5 million, or 2.6%, to $324.1 million for the 2007 period. Interest expense on borrowings totaled $823,000 for the six months ended September 30, 2007, an increase of $195,000, or 31.1%, over the 2006 period, primarily due to an increase in the average balance outstanding of $6.0 million, or 21.4%, coupled with an increase in the weighted-average yield of 36 basis points, to 4.83% for the six months ended September 30, 2007. As discussed under the analysis of financial condition above, management selectively used lower cost FHLB advances and cash balances to redeem certain higher rate certificates of deposit as an alternative to offering higher rates to compete with competitors in the Company’s area for retail deposits. Net Interest Income Net interest income totaled $5.6 million for the six months ended September 30, 2007, a decrease of $137,000, or 2.4%, compared to the six month period ended September 30, 2006.The average interest rate spread decreased to 2.86% for the six months ended September 30, 2007 from 2.92% for the six months ended September 30, 2006.The net interest margin decreased to 2.99% for the six months ended September 30, 2007 from 3.05% for the six months ended September 30, 2006.The average interest rate spread decreased mainly due to the cost of deposits increasing at a higher rate than the yield on loans, as maturing certificates of deposit renewed from older, lower rates into higher current rates.Management has allowed runoff in the retail certificate of deposit portfolio, through a limited response to competitive pricing pressure to limit the increase in the cost of deposits. 18 Index Wayne Savings Bancshares, Inc. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Comparison of Operating Results for the Six Month Periods Ended September 30, 2007 and 2006 (continued) Provision for Losses on Loans Management recorded a $55,000 provision for losses on loans for the six month period ended September 30, 2007 and $60,000 for the comparable period in 2006.To the best of management’s knowledge, all known and inherent losses that are probable and which can be reasonably estimated have been recorded as of September 30, 2007. Other Income Other income, consisting primarily of the cash surrender value of life insurance, trust income, service fees and charges on deposit accounts, increased by $60,000, or 7.0%, for the six months ended September 30, 2007,compared to the six months ended September 30, 2006.The increase was primarily due to an increase in trust income of $43,000, including a $14,000 one-time estate administration fee, for the six months ended September 30, 2007,a $31,000 gain on sale of real estate acquired through foreclosure and an increase of $6,000 in cash surrender value of life insurance.These increases were offset by a $20,000 decrease in service fees. General, Administrative and Other Expense General, administrative and other expense decreased by $1,000 for the six months ended September 30, 2007, compared to the six months ended September 30, 2006.The two areas of increase were occupancy and equipment expense of $48,000 and other operating expense of $20,000 for the six months ended September 30, 2007.These increases were offset by a decrease of $64,000 in employee compensation and benefits. The occupancy and equipment expense increase was due primarily to a non-capital furniture and equipment expense increase of $29,000, an increase of $17,000 in repair costs, an increase of $15,000 in ATM expenses and $9,000 of increased travel expense.These increases were offset by a $27,000 decrease in depreciation expense. The increase in other operating expense was mainly due to an increase of $41,000 in internet banking costs as the number of customers and activity levels increased.We also had a $29,000 increase in costs related to a direct marketing campaign. These increases were offset by decreases of $20,000 in legal expense and a decrease in charitable contributions and organizational dues of $17,000. The decrease in compensation and benefits of $64,000 was mainly due to the $84,000 of severance costs incurred in September 2006 due to management’s decision to restructure the Bank’s branch organization to enhance sales and customer service which were partially offset by the annual merit increases awarded to employees, a $15,000 decrease in stock compensation expense due to a decline in the fair value of the Company’s shares and a $6,000 decrease in employee education expense. These decreases were offset mainly by an increase in benefit costs of $29,000 and an increase of $19,000 in retirement plan expense. Federal Income Taxes Federal income tax expense was $368,000 for the six months ended September 30, 2007, a decrease of $64,000, or 14.8%, compared to the same period in 2006, primarily due to the $71,000, or 4.7%, decrease in earnings before taxes.The difference in the effective tax rate from the 34% statutory rate was mainly due to thebeneficial effects of income from the cash surrender value on life insurance and other tax-exempt obligations. 19 Index Wayne Savings Bancshares, Inc. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Comparison of Operating Results for the three Month Periods Ended September 30, 2007 and 2006 General Net income totaled $547,000 for the three months ended September 30, 2007, an increase of $63,000, or 13.0%, compared to net income of $484,000 for the three months ended September 30, 2006.The increase in net income was primarily attributable to a decrease in total general, administrative and other expenses of $8,000, or 0.3%, a decrease in federal income taxes of $10,000, or 5.1%, an increase in other income of $38,000, or 8.8%, and a decrease in the provision for loan losses of $5,000, or 16.7%. Interest Income Interest income increased by $215,000, or 3.9%, to $5.8 million for the three months ended September 30, 2007, compared to the same period in 2006.This increase was due to an increase in the weighted-average yield on interest-earning assets to 6.21% in the 2007 period from 5.91% for the three month period ended September 30, 2006.This increase was offset by a $4.6 million decrease in the average balance of interest-earning assets outstanding to $372.9 million for the three months ended September 30, 2007, from $377.5 million for the comparable period ended September 30, 2006.The yield increase was primarily due to a change in the composition of loans, mainly due to the increase in higher rate nonresidential real estate and land loans. Interest income on loans increased by $239,000, or 6.0%, for the three months ended September 30, 2007, compared to the same period in 2006, due primarily an increase in the average balance of loans outstanding period to period of $8.9 million, or 3.8%, to $245.5 million for the 2007 period, coupled with an increase in the weighted-average yield of 14 basis points to 6.88% for the three months ended September 30, 2007. Interest income on mortgage-backed securities increased by $203,000, or 26.0%, during the three months ended September 30, 2007, compared to the same period in 2006.This was primarily due to an increase of $10.4 million, or 16.5%, in the average balance outstanding and a 41 basis point increase in the weighted-average yield to 5.38%.The increase in the average balance was mainly due to reinvestment of lower yielding maturing investment securities. Interest income on investment securities decreased by $239,000, or 33.6%, during the three months ended September 30, 2007, compared to the same period in 2006, reflecting a decrease in the average balance outstanding of $23.7 million, or 35.0%, to $44.0 million for the 2007 period from $67.8 million during the comparable 2006 period, partially offset by an increase in the weighted-average yield to 4.30% from 4.20% for the three month period in 2006.The decrease in the average balance was due to management’s decision to reinvest maturing proceeds in higher yielding loans and mortgage-backed securities. Interest income on interest-bearing deposits increased by $12,000, or 12.1%, for the three months ended September 30, 2007, compared to the same period in 2006, due primarily to an increase in the weighted-average yield of 52 basis points, to 4.40% for the 2007 period from 3.88% for the three months ended September 30, 2006. 20 Index Wayne Savings Bancshares, Inc. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Comparison of Operating Results for the three Month Periods Ended September 30, 2007 and 2006 (continued) Interest Expense Interest expense totaled $3.0 million for the three months ended September 30, 2007, an increase of $213,000, or 7.7%, over the three months ended September 30, 2006.The increase resulted from a 27 basis point increase in the weighted-average cost of funds to 3.33% for the 2007 period, partially offset by a decrease in the average balance of deposits and borrowings outstanding of $4.0 million to $357.6 million for the three month period ended September 30, 2007. Interest expense on deposits totaled $2.5 million for the three months ended September 30, 2007, an increase of $121,000, or 5.0%, compared to the three months ended September 30, 2006, as a result of a 24 basis point increase in the weighted-average cost of deposits to 3.16% for the 2007 period, which was partially offset by a decrease in the average balance outstanding of $9.8 million, or 2.9%, to $321.7 million for the 2007 period. Interest expense on borrowings totaled $437,000 for the three months ended September 30, 2007, an increase of $92,000, or 26.7%, over the 2006 period, primarily due to an increase in the average balance outstanding of $5.8 million, or 19.1%, coupled with an increase in the weighted-average yield of 29 basis points, to 4.87% for the three months ended September 30, 2007.As discussed under the analysis of financial condition above, management selectively used lower cost FHLB advances and cash balances to redeem certain higher rate certificates of deposit as an alternative to offering higher rates to compete with competitors in the Company’s area for retail deposits. As discussed under the analysis of financial condition above, management selectively used lower cost FHLB advances and cash balances to redeem certain higher rate certificates of deposit as an alternative to offering higher rates to compete with competitors in the Company’s area for retail deposits. Net Interest Income Net interest income totaled $2.8 million for the three months ended September 30, 2007, an increase of $2,000 compared to the three month period ended September 30, 2006.The average interest rate spread increased to 2.88% for the three months ended September 30, 2007 from 2.85% for the three months ended September 30, 2006.The net interest margin increased to 3.02% for the three months ended September 30, 2007 from 2.98% for the three months ended September 30, 2006.The slight increase in the average interest rate spread was due to a shift in asset composition from lower yielding investment securities and overnight deposits to higher yielding loans and mortgage-backed securities.This was offset by the increase in cost of borrowings and the cost of deposits increasing at a higher rate than the yield on loans, as maturing certificates of deposit renewed from older, lower rates into higher current rates.Management has allowed runoff in the retail certificate of deposit portfolio, through a limited response to competitive pricing pressure to limit the increase in the cost of deposits. Provision for Losses on Loans Management recorded a $25,000 provision for losses on loans for the three month period ended September 30, 2007, a decrease of $5,000 from the comparable period in 2006.To the best of management’s knowledge, all known and inherent losses that are probable and which can be reasonably estimated have been recorded as of September 30, 2007. 21 Index Wayne Savings Bancshares, Inc. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Comparison of Operating Results for the three Month Periods Ended September 30, 2007 and 2006 (continued) Other Income Other income, consisting primarily of the cash surrender value of life insurance, trust income, service fees and charges on deposit accounts, increased by $38,000, or 8.8%, for the three months ended September 30, 2007, compared to the three months ended September 30, 2006.The increase was primarily due to a $31,000 gain on sale of real estate acquired through foreclosure, an increase in trust income of $14,000 and a $3,000 increase in cash surrender value of life insurance for the three months ended September 30, 2007.These increases were mainly offset by an increase in the mortgage servicing asset amortization of $9,000. General, Administrative and Other Expense General, administrative and other expense decreased by $8,000, or 0.3%, to $2.5 million for the three months ended September 30, 2007, compared to the three months ended September 30, 2006.The increase was due primarily to increases in occupancy and equipment expense of $20,000, franchise tax expense of $18,000 and other operating expense of $5,000 for the three months ended September 30, 2007.These increases were offset by a decrease of $49,000 in compensation and benefits The occupancy and equipment expense increase was due primarily to the non-capital furniture and equipment expense of $18,000 coupled with an increase of $9,000 in ATM expenses due to increased volume.These increases were offset by a $13,000 decrease in depreciation expense. The increase in other operating expense was mainly due to an increase of $18,000 in internet banking, as the usage increased, and a reduction of fraudulent and non-sufficient checks of $13,000 for the three months ended September 30, 2007 as compared to the same period in 2006. The decrease in compensation and benefits of $49,000 was mainly due to a reduction in compensation in September 2006 due to management’s decision to restructure the Bank’s sales culture partially offset by the annual merit increases awarded to employees.The Company also had an $8,000 decrease in stock compensation expense due to a decline in the fair value of the Company’s shares. These decreases in compensation and benefits expense were offset by a $7,000 increase in retirement plan contributions expense and an increase of $11,000 in healthcare costs. Federal Income Taxes Federal income tax expense was $185,000 for the three months ended September 30, 2007, a decrease of $10,000, or 5.1%, compared to the same period in 2006.The effect of increased earnings before taxes was more than offset by increased beneficial effects from income from the cash surrender value of life insurance and other tax-exempt obligations.The effective tax rate was 25.3% and 28.7% for the three month periods ended September 30, 2007 and 2006, respectively.The difference in the effective tax rate from the 34% statutory rate was mainly due to thebeneficial effects of income from the cash surrender value on life insurance and other tax-exempt obligations. 22 Index Wayne Savings Bancshares, Inc. Forward-Looking Statements This document contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect” and similar expressions.These forward-looking statements include:statements of goals, intentions and expectations, statements regarding prospects and business strategy, statements regarding asset quality and market risk, and estimates of future costs, benefits and results. These forward-looking statements are subject to significant risks, assumptions and uncertainties, including, among other things, the following:(1) general economic conditions, (2) competitive pressure among financial services companies, (3) changes in interest rates, (4) deposit flows, (5) loan demand, (6) changes in legislation or regulation, (7) changes in accounting principles, policies and guidelines, (8) litigation liabilities, including costs, expenses, settlements and judgments, and (9) other economic, competitive, governmental, regulatory and technological factors affecting our operations, pricing, products and services. Because of these and other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements.We have no obligation to update or revise any forward-looking statements to reflect any changed assumptions, any unanticipated events or any changes in the future. ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Management believes there has been no material change in the Company’s market risk since the Company’s Form 10-K filed with the Securities and Exchange Commission for the year ended March 31, 2007. ITEM 4 CONTROLS AND PROCEDURES (a) Evaluation of disclosure controls and procedures. Under the supervision and with the participation of the Company’s management, including our Chief Executive Officer and Chief Financial Officer, the Company evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this report.Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were effective in timely alerting them to the material information relating to the Company (or our consolidated subsidiaries) required to be included in the Company’s periodic SEC filings. (b) Changes in internal controls. There has been no change made in the Company’s internal control over financial reporting during the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 23 Index Wayne Savings Bancshares, Inc. PART II ITEM 1. Legal Proceedings Not applicable ITEM 1A. Risk Factors There have been no material changes in the risk factors set forth in Part I, Item 1A of the Company’s Annual Report on Form 10-K for the year ended March 31, 2007. ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds (a)Not applicable (b)Not applicable (c) The following table sets forth certain information regarding repurchases by the Company for the quarter ended September 30, 2007. Total # of Maximum # of shares Total Average shares purchased which may still be # of shares price paid as part of the purchased as part Period purchased per share announced plan of the announced plan July 1-31, 2007 - $ - - 112,967 August1-31, 2007 21,287 $ 12.50 70,485 91,680 September 1-30, 2007 29,500 $ 12.76 99,985 62,180 Notes to the Table: On December 28, 2006, the Company announced the near completion of the repurchase program announced June 6, 2005 and the authorization by the Board of Directors of a new program for the repurchase of 162,165 shares, or 5% of the Company’s then outstanding shares. ITEM 3. Defaults Upon Senior Securities Not applicable ITEM 4. Submission of Matters to a Vote of Security Holders On July 26, 2007, the Annual Meeting of the Company’s Stockholders was held.Three directors were elected to terms expiring in fiscal 2010 by the following votes: Russell L. Harpster For: 2,412,598 Withheld: 108,240 Terry A. Gardner For: 2,447,575 Withheld: 73,264 Frederick J. Krum For: 2,423,178 Withheld: 97,661 One other matter was submitted to the stockholders for ratification, for which the following votes were cast: Ratification of the appointment of Grant Thornton LLP as independent auditors of the Company for the fiscal year ended March 31, 2008. For:2,473,738 Against: 13,229 Abstain: 29,337 24 Index Wayne Savings Bancshares, Inc. PART II (CONTINUED) ITEM 5. Other Information Not applicable ITEM 6. Exhibits EX-31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 EX-31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 EX-32 Written Statement of Chief Executive Officer and Chief Financial Officer furnished pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 25 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 13, 2007 By: /s/Phillip E. Becker Phillip E. Becker President and ChiefExecutive Officer Date: November 13, 2007 By: /s/H. Stewart Fitz Gibbon III H. Stewart Fitz Gibbon III Executive Vice President and Chief Financial Officer 26
